         Case 1:18-cr-10450-MLW Document 466 Filed 11/16/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


    UNITED STATES OF AMERICA

         v.
                                                   Case No. 18-cr-10450-MLW
    DJAVIER DUGGINS, A/K/A “HAZE,”

               Defendant.


     GOVERNMENT’S OPPOSITION TO DUGGINS’ MOTION IN LIMINE TO
       EXCLUDE MENTION OF 2016 INCIDENT WITH LOPEZ FLORES

        The United States files this opposition to the motion in limine filed by defendant

Djavier Duggins a/k/a Haze, in which he seeks to “exclude the government from

mentioning in its opening, or offering any evidence at trial of any conduct alleged that the

Defendant was with co-defendant, Erick Lopez, on or about November 28, 2016, where a

firearm was recovered by Chelsea Police, inside of a vehicle owned and operated by Mr.

Duggins.” (Dkt. No. 427). The evidence is relevant for a variety of purposes and Fed. R.

Evid. 403 does not bar this evidence. The court should DENY the motion (Dkt. No. 427).

                              The Incident in Question 1

        On November 28, 2016, Chelsea Police responded to the area near Eastern Avenue

and Bellingham Street for a report of an accident between a Nissan Sentra and a Logan

Express passenger bus. The investigation revealed that the vehicle, which was owned and


1      The government has not yet decided whether it will introduce evidence of this
incident in its case-in-chief, although it is possible that the government will do so,
especially in light of arguments that the government anticipates Duggins will raise at trial.
See infra at p. 3. The factual summary of this incident is based on police reports and
documents that have been produced to Duggins in discovery or are otherwise available to
him. The underlying facts of this 2016 incident do not appear to be in dispute, although
the parties appear to disagree on the relevance of those facts.

                                             1
        Case 1:18-cr-10450-MLW Document 466 Filed 11/16/20 Page 2 of 7




operated by Duggins, had struck the side of the bus. At the time of the accident, the

passengers in the vehicle that Duggins was driving included Erick Lopez Flores and a

woman. Duggins, Lopez Flores, and the woman suffered various injuries and went to the

hospital after the accident. Chelsea Police towed the abandoned and wrecked vehicle that

Duggins had been driving. During the inventory process that followed, Chelsea police

recovered from the vehicle a .38 caliber Charter Arms revolver loaded with four rounds.

Neither Duggins nor Lopez Flores were charged in connection with this incident. The

firearm remains in the possession of law enforcement.

                                Procedural Background

       Duggins and Lopez Flores are co-defendants charged with RICO conspiracy in

violation of 18 U.S.C. § 1962(d). See generally Superseding Indictment (Dkt. No. 83).

The Superseding Indictment alleges that the defendants—including Duggins and Lopez

Flores—were leaders, members, or associates of MS-13. Id. at ¶ 6. It further alleges that

MS-13, including its leaders, members, or associates, constituted an “enterprise” under

RICO, that is, “a group of individuals associated in fact.” Id. at ¶ 7.

       Based on the pending RICO conspiracy charge, whether Duggins was “associated

in fact” with MS-13 members like Lopez Flores is a highly relevant factual question, as is

Duggins’ membership in the charged racketeering conspiracy. To date, Duggins has not

entered into any evidentiary stipulation regarding his association in fact with MS-13 or

his membership in the charged MS-13 conspiracy.

       Far from minimizing the importance of these factual questions, Duggins has

magnified their importance in pretrial filings. Among other things, Duggins has made

numerous assertions that his primary defense is likely to be that he withdrew from the

conspiracy back in 2012, couching this as the primary dispute in the case. See, e.g., Dkt.

                                              2
        Case 1:18-cr-10450-MLW Document 466 Filed 11/16/20 Page 3 of 7




No. 131, Duggins Motion for Release at pp. 14-15 (“This case in essence can be distilled

down to two issues: a) whether the Defendant can affirmatively prove that he withdrew

from the enterprise five years before the indictment came down, and b) whether the

Government can prove that the defendant rejoined the enterprise (or never withdrew).”).

                                      Argument

       The 2016 incident is relevant to the case because it is another data point to show

the association in fact between Duggins (who witnesses will say is the “First Word” of the

Sykos clique of MS-13) and Lopez Flores (who witnesses will say is the “Second Word” of

the Sykos clique of MS-13). Unless and until Duggins enters into a stipulation regarding

his association in fact with Lopez Flores and other MS-13 members, that factual question

alone makes this incident relevant.

       Further, in the event that Duggins suggests that he withdrew from the conspiracy

in 2012—a contention that the government rejects but that Duggins seems intent on

raising, see supra, Dkt. No. 131—this incident is relevant to showing that Duggins had

either rejoined the enterprise by 2016 or had never withdrawn in the first place. At the

very least, it shows that after Duggins was released from prison in 2016—after he served

over four and a half years in prison for a 2012 stabbing—he went right back to associating

with Lopez Flores (including in an incident where the two gang leaders were driving with

a loaded firearm in the vehicle).

       Duggins raises two arguments in his motion for why the court should exclude this

relevant evidence. Neither argument carries the day. Taking each argument in turn:

              “Firstly, the Defendant submits that Mr. Duggins (nor Mr.
              Lopez) were ever charged with said crime, and has never been
              given any opportunity to utilize the Courts to defend against
              any alleged possession.” Dkt. No. 427 at p. 1.


                                            3
        Case 1:18-cr-10450-MLW Document 466 Filed 11/16/20 Page 4 of 7




It is unclear what Duggins is arguing here or why this should be a basis for excluding

relevant evidence. There are countless things that will be admitted at trial that were not

the basis of prior criminal charges and/or that Duggins did not have the prior opportunity

to defend against in court. In any event, Duggins can raise whatever defenses he wants at

this trial, although it is worth noting that the government will not be trying to prove that

he possessed this firearm. The primary relevance lies in the fact that in 2016, soon after

his release from four and a half years in prison, Duggins (the “First Word” of the Sykos

clique of MS-13) was associating with Lopez Flores (the “Second Word” of the Sykos clique

of MS-13), and the two were together in a vehicle containing a loaded firearm.

       Duggins next argues:

              “Second, the Defendant submits that … under a 18 U.S.C.
              § 1962(d) conspiracy, racketeering activity does not reach
              conduct involving firearm offenses or even the involvement of
              firearms. As such, the factual allegation described above,
              would be inadmissible as irrelevant, and in violation of
              Federal Rule of Evidence 403 as prejudicial, misleading, and
              inflammatory, as it would necessarily cause a jury to convict
              on the RICO charge based upon improper evidence.” Dkt. No.
              427 at pp. 1-2 (citations omitted).

This argument misses the mark for a number of reasons. To be sure, under RICO, the

definition of “racketeering activity” does not extend to the possession of firearms. See 18

U.S.C. § 1961. That does not mean, however, that any evidence that touches on firearms

is inadmissible or irrelevant in a RICO prosecution. To the contrary, while an enterprise’s

use of firearms may not be part of the “pattern of racketeering activity” element of RICO,

it may be relevant to other elements of RICO. For example, as the First Circuit found in

United States v. Nascimento, 491 F.3d 25, 45 (1st Cir. 2007), evidence that an enterprise’s

members used firearms in carrying out its business, that an enterprise member traveled

interstate to purchase a firearm, and that such firearm was later fired by a member, was

                                             4
        Case 1:18-cr-10450-MLW Document 466 Filed 11/16/20 Page 5 of 7




relevant to establishing a nexus between the enterprise’s activities and interstate

commerce, as required to sustain a conviction under RICO. 2

       Notably, even putting aside the potential relevance of firearms to interstate nexus

or related issues, as stated above, the mere fact that Duggins and Lopez Flores were

associating in this manner in 2016 is itself relevant under RICO to the question of

association in fact and the enterprise element. Whether their activity—involving firearms

or otherwise—was part of the definition of “racketeering activity” under 18 U.S.C. § 1961

is irrelevant to whether their activity is otherwise probative as to their association in fact.

       To help elucidate the point, consider the following: in this trial, the government

will also introduce evidence that Duggins and Lopez Flores (and separately, Duggins and

Gutierrez) had phone communications with each other. That evidence is relevant to show

their association in fact and/or to show their ongoing membership in the charged

conspiracy. The government submits that it would be absurd if Duggins attempted to

exclude evidence of the phone communications between Duggins and Lopez Flores by

arguing that phone communications are not part of the definition of “racketeering

activity” under RICO. The court would almost assuredly deny such a motion. The same

result is required here. Just as phone communications between Duggins and Lopez Flores

are relevant, other data points of them associating with each other (such as Duggins

driving Lopez Flores around with a loaded firearm in the vehicle) are relevant in this case.




2      Although it is unlikely that the government will introduce this 2016 incident just
to help prove the interstate nexus element, the government is not waiving the potential
relevance on this point. If a defendant raises an argument that the interstate element has
not been met, the government may attempt to meet that element by showing the
numerous firearms seized from MS-13 co-conspirators during this investigation that had
an interstate nexus, including the firearm seized during this 2016 incident.

                                              5
        Case 1:18-cr-10450-MLW Document 466 Filed 11/16/20 Page 6 of 7




       Lastly, the Rule 403 argument does not require exclusion either. Given the other

evidence that the jury is likely to hear in this case, which will include evidence about the

murder of a teenage boy, witnesses describing how Duggins encouraged them to commit

murder, etc., Duggins can hardly demonstrate that the mention of a firearm will be

“inflammatory” or unduly prejudicial. And even if there is some minimal danger of this

evidence being inflammatory or unduly prejudicial, Duggins has not established—at least

at this stage—that any probative value of the evidence is “substantially outweighed” by

the danger of unfair prejudice. See Fed. R. Evid. 403. 3

                                     CONCLUSION

       For the reasons above, the court should DENY the motion in limine filed by

Duggins (Dkt. No. 427) regarding the 2016 incident with Lopez Flores. This ruling, like

other in limine rulings, would not prevent Duggins from re-raising this objection at trial.

                                                 Respectfully submitted,

                                                 ANDREW E. LELLING
                                                 United States Attorney

                                             By: /s/ Kunal Pasricha
                                                 KUNAL PASRICHA
                                                 KAITLIN O’DONNELL
                                                 PHILIP A. MALLARD
                                                 Assistant United States Attorneys
                                                 District of Massachusetts




3      Moreover, even if Duggins renews a Rule 403 objection at trial and even if the
Court concludes at that time that the reference to an uncharged firearm is inflammatory
and unfairly prejudicial, that would not necessarily require exclusion of the evidence. In
that instance, the court could issue an appropriate limiting instruction. See, e.g., United
States v. Balthazard, 360 F.3d 309, 313-14 (1st Cir. 2004) (holding that relevant evidence
should be excluded if its probative value is substantially outweighed by danger of unfair
prejudice and the prejudicial effect cannot be addressed by a limiting instruction).

                                             6
        Case 1:18-cr-10450-MLW Document 466 Filed 11/16/20 Page 7 of 7




                                Certificate of Service

       I hereby certify that I submitted this document for electronic filing via the ECF
system, which will send an electronic copy to all counsel of record who are identified on
the notice of electronic filing.


                                           By: /s/ Kunal Pasricha
                                               KUNAL PASRICHA
                                               Assistant United States Attorney
                                               District of Massachusetts




                                           7
